ON MOTION TO DISMISS APPEAL
COWART, Judge.
Appellee filed a petition for modification of a final judgment of dissolution to have child support and alimony increased. Appellant filed a motion to dismiss the petition for failure to state a cause of action. The trial court denied the motion to dismiss. Appellant appeals the order denying appellant’s motion to dismiss. Appellee has filed a motion to dismiss the appeal.
*265The appealed order holds only that the petition states a cause of action under Florida Rule of Civil Procedure 1.110(h) and Section 61.14, Florida Statutes (1981). Such an order does not determine “the issue of liability in favor of a party seeking affirmative relief” within Florida Appellate Rule 9.130(a)(3)(C)(iv) and is a non-final non-ap-pealable order. Accordingly, the motion to dismiss is granted and this appeal is
DISMISSED.
COBB and SHARP, JJ., concur.